DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered. 3. Applicant's arguments and amendments to the claims presented in the reply of 23 February 2021 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Election/Restrictions
4. As discussed in the Office action of 14 February 2020, in the reply of 08 November 2019, Applicant elected, without traverse, Group II, nucleic acids comprising SEQ ID NO: 4 (miR-721) and compositions and kits comprising said nucleic acids.
	In the reply of 23 February 2021, Applicant amended claims 9-11, 13 and 17-20 and added new claims 21-23 so that the claims now require the combination of SEQ ID NO: 3 (miR-155) and SEQ ID NO: 4 (miR-721). In view of this amendment, the claims of Group II no longer encompass the elected subject matter of SEQ ID NO: 4 alone. The 
	Additionally, in the reply of 23 February 2021, Applicant stated “The Applicant elects the second species, the combination of SEQ ID NO: 4 and SEQ ID NO: 3, without traverse.”
                                                                                 Claim Status
5. 	Claims 1-11, 13, and 17-23 are pending.
	Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 9-11, 13 and 17-23 read on the elected invention and have been examined herein.
It is noted that withdrawn claims 1-8 are directed to a method / process. As stated in the restriction requirement, “where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.” Currently, claims 1-8 are directed to methods which detect the expression level of miR-721. Claims 1-8 do not include each of the limitations of the product claims and thereby are not eligible for rejoinder upon the allowance of the product claims. Further, lack of unity 
Priority
6. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the EP on 12/1/15. It is noted, however, that applicant has not filed a certified copy of the EP15197221 application as required by 37 CFR 1.55. Note that the RO/101 form for PCT/EP2016/079335 does not list the EP15197221 application as an earlier filed priority application (i.e., only the EP15382596.3 application is listed as an earlier regional application and a certified copy of the EP15382596.3 application has been received).
New Claim Objections
7. Claims 9-11, 13 and 17-23 are objected to because of the following informalities:  

Claims 9-11, 13 and 17-23 are objected to because each occurrence of “hybridizes the full length” in claims 9 and 13 should read “hybridizes to the full length.”  Appropriate correction is required.
New Claim Rejections - 35 USC § 112(b) – second paragraph
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite over the recitation of “the biological sample obtained from a human subject” because this phrase lacks proper antecedent basis since the claim does not previously refer to a biological sample.
9. Claims 9-11, 13 and 17-23 are free of the prior art.
The previously cited prior art of NCBI Database GenBank Accession No. AC024995.8 (12 December 2001, available via URL: <ncbi.nlm.nih.gov/nuccore/ac024995.8>) discloses clone RP11-328L11, which comprises an insert that comprises the DNA version of the sequence of SEQ ID NO: 4, (see alignment in the Office action of 24 August 2020). The previously cited prior art of 
Further, regarding present SEQ ID NO: 4, the prior art teaches the mouse miR-721 nucleic acid sequence in which the 5’ terminal nucleotide sequence includes “CAGUGCA”, whereas this sequence in present SEQ ID NO: 4 is “UCUUGCA.” For example, Ruohoa-Baker et al (PGPUB 2015/0337332) teaches methods and nucleic acid probes for detecting mouse miR-721 (and mouse miR-155) in biological samples, wherein mouse miR-721 (“Db”) differs from present SEQ ID NO: 4 (“Qy”) as shown in the alignment below:
Qy          1 UCUUGCAAUUAAAAGGGGGAA 21
                 ||||||||||||||||||
Db          7 CAGUGCAAUUAAAAGGGGGAA 

	Regarding SEQ ID NO: 3, the prior art also teaches the miR-155 nucleic acid sequence consisting of present SEQ ID NO: 3 and methods for detecting miR-155. For example, Dave et al (PGPUB 2015/0057165) teaches methods and reagents for detecting miR-155 as indicative of B-cell malignancies (e.g., Tables 4 and 29), wherein miR-155 (“Db”) consists of the same sequence as present SEQ ID NO: 3 (“Qy” in the alignment below):

    PNG
    media_image1.png
    71
    387
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634